Title: To James Madison from Jedidiah Morse, 14 March 1823
From: Morse, Jedidiah
To: Madison, James


        
          
            Sir,
            New Haven Mar 14. 1823
          
          The foregoing was transmitted to me from a respectable Correspondent in Liverpool, deeply engaged in the Abolition of the Slave Trade, & the Amelioration of the Condition of Slaves. If, sir, your liesure will allow you, & it is agreeable to you, to furnish brief answers to these questions, you will, I conceive essentially serve the Cause of humanity, & gratify & oblige the Society above named, &, sir, with high consideration & esteem, your most Obdt servt
          
            Jedh Morse
          
        
        
          [Enclosure]SOCIETY FOR THE AMELIORATION AND GRADUAL ABOLITION OF SLAVERY.
          The efforts of the friends of humanity, in favour of the oppressed African race, were first directed to the Abolition of the African Slave-trade, which it was hoped would have led the way to the amelioration of slavery, and to its gradual and final extinction. “But it is greatly to be lamented, that in the fifteen years which have elapsed, little, very little, has been done for ameliorating the condition of the slave, or for paving the way for his future emancipation. In many of the Colonies, manumissions continue to be loaded with heavy imposts! In all, the slave continues absolutely inadmissible as a witness, in any cause, whether civil or criminal, which concerns

persons of free condition; and even on questions respecting his own personal freedom, and that of his posterity for ever, the onus still rests on him to prove that he is free, and not on the person denying his freedom, to prove that he is a slave! In none is the marriage of the slave guarded by any legal sanction, and with partial exceptions, his instruction in Christianity is left to fortuitous efforts of voluntary missionaries. Human beings are still liable to be sold at the will of a master; they are still liable to be torn from their families, and from all their local connexions, and to be sent into a distant Colony. The driving and flogging system is still continued in our Islands;” whilst in America, many of the horrors of the African slave-trade have been transferred to their own soil; it is even carried on round the walls of that senate which contains the representatives of a free and enlightened people; thousands are annually sent from the Tobacco plantations of Virginia, to the more profitable cultivation of Sugar on the banks of the Mississippi.
          The slave-trade being abolished, because repugnant to the principles of justice and humanity, the holding of slaves must be deprecated upon the same principle, for the slave-trader could confer no better title than he himself possessed; the extinction of slavery, therefore, in our Colonies, so soon as the slaves can be restored to freedom without injury to themselves, whatever might be the national sacrifice, is imperiously demanded on every principle of justice; for it is quite inconsistent to condemn the slave-trade, and to perpetuate the slavery of its victims, through generations yet unborn.
          Though no sacrifices could be too great to effect the extinction of such a system, yet happily none are called for; no one would contend that its extinction would cost the nation any thing. On the contrary, the system itself cannot be supported, without imposing burdens and sacrifices, which have seldom been endured even for a good purpose, and which cannot continue when the subject is understood by the Country. The planters state that they shall be ruined, if East India Sugar, which is the produce of free labour, is allowed to come into competition with theirs; a decided acknowledgment of the superior advantages of free labour, the conviction of which it is hoped will produce such effect on their conduct as will avert the dreaded calamity. Though abundant proof, in support of this point, will hereafter be produced, one consideration is enough to set it at rest, in the minds of all those who believe in the goodness of God, and in the wisdom of those laws which he has established in the nature of things. These cannot entertain a doubt, that whatever is contrary to the immutable principles of justice, comprehended in that clear and unequivocal precept of the gospel, “Whatsoever ye would that men should do to you, do you even so to them,” must also be for ever at variance with sound policy and the true interest of man.
          
          If the advocates of this cause are asked by what means they intend to effect the emancipation of slaves, they answer, that they intend to trace the progress of slavery, from its beginning to its final extinction, in those places where slavery has ceased to exist; they propose to trace the causes which are producing, and the plans which are aiding, that process of amelioration and preparation, where gradual emancipation is going on. They propose, not only to inquire what plans have been adopted for the emancipation from slavery, but also what improvements have taken place in the treatment of slaves, in every part of the world, and what advantages have resulted from them. If they shall be able to show that the causes which have generally preceded the change from slavery to freedom, have commenced their irresistible operations in the British Colonies, it may be hoped that the slave-holders will rather look for relief from that course which justice, humanity, and interest, equally require, than build delusive hopes on monopolies and bounties, for the support of a system wholly at variance with sound policy.
          With these views, a Society has been formed, whose object will be to obtain and to spread information as to the state of slavery, in the British and Foreign Colonies in the West Indies, and in North and South America, and in every other part of the world; particularly such as will illustrate by facts the generally acknowledged position, that free labour is cheaper than the labour of slaves, and also that the expense of cultivation will be lessened by the amelioration of their treatment, and by any judicious approach towards final emancipation. These points, which are seldom disputed in argument, it is hoped may be rendered so clear, by facts and indisputable proofs, that they shall force themselves by their own evidence on the consideration and final adoption of the slave-holders, and that, if possible, without any legal enactments.
          The following Publications will give much information on these subjects.
          Wilberforce’s Letter on the Abolition of the Slave-trade.
          Reasons for establishing a Registry of Slaves.
          Defence of the Bill for the Registry of Slaves.
          Practical Rules for the Management of Negro Slaves, by a professional Planter.
          Substance of proceedings in the House of Commons, on the Cape of Good Hope Slavery question.
          J. Cropper’s Letter to W. Wilberforce, on the proposed increase of Duty on East India Sugar.
          
          Thomas Clarkson is engaged on a review of Dr. Dickson’s Mitigation of Slavery, which is intended to appear in the Inquirer.
       
          
          
            QUERIES.
            1. Do the Planters generally live on their own estates?
            2. Does a Planter, with ten or fifteen slaves, employ an overlooker, or does he overlook his slaves himself?
            3. Obtain estimates of the culture of Sugar and Cotton, to show what difference it makes where the Planter resides on his estate, or where he employs attorneys, overlookers, &c.
            4. Is it a common or general practice to mortgage slave-estates?
            5. Are sales of slave-estates very frequent under execution for debt, and what proportion of the whole may be thus sold annually?
            6. Does the Planter possess the power of selling the different branches of a family separate?
            7. When the prices of produce, Cotton, Sugar, &c. are high, do the Planters purchase, instead of raising their Corn and other provisions?
            8. When the prices of produce are low, do they then raise their own Corn and other provisions?
            9. Do the negroes fare better when the Corn, &c. is raised upon their master’s estate, or when he buys it?
            10. Do the Tobacco-planters, in America, ever buy their own Corn or other food, or do they always raise it?
            11. If they always or mostly raise it, can any other reason be given for the difference of the system pursued by them and that pursued by the Sugar and Cotton-planters, than that the cultivation of Tobacco is less profitable than that of Cotton or Sugar?
            12. Do any of the Planters manufacture the packages for their produce, or the clothing for their negroes; and if they do, are their negroes better clothed than when their clothing is purchased?
            13. Where and by whom is the Cotton-bagging of the Brazils made—is it principally made by freemen or slaves?
            14. Is it the general system to employ the negroes in task-work, or by the day?
            15. How many hours are they generally at work in the former case? How many in the latter? Which system is generally preferred by the masters? Which by the slaves?
            16. Is it common to allow them a certain portion of time instead of their allowance of provisions? In this case, how much is allowed? Where the slaves have the option, which do they generally choose? On which system do the slaves look the best, and acquire the most comforts?
            17. Are there many small plantations where the owners possess only a few slaves? What proportion of the whole may be supposed to be held in this way?
            
            18. In such cases, are the slaves treated or almost considered a part of the family?
            19. Do the slaves fare the best when their situations and that of the master are brought nearest together?
            20. In what state are the slaves as to religion or religious instruction?
            21. Is it common for the slaves to be regularly married?
            22. If a man forms an attachment to a woman on a different or distant plantation, is it the general practice for some accommodation to take place between the owners of the man and woman, so that they may live together?
            23. In the United States of America, the slaves are found to increase at about the rate of 3 ⅌ cent ⅌ annum. Does the same take place in other places? Give a census, if such is taken. Show what cause contributes to this increase, or what prevents it where it does not take place.
            24. Obtain a variety of estimates from the Planters, of the cost of bringing up a child; and at what age it becomes a clear gain to its owner.
            25. Obtain information respecting the comparative cheapness of cultivation by slaves or by freemen.
            26. Is it common for the free blacks to labour in the field?
            27. Where the labourers consist of free blacks and of white men, what are the relative prices of their labour when employed about the same work?
            28. What is the proportion of free blacks and slaves?
            29. Is it considered that the increase in the proportion of free blacks to the slaves, increases or diminishes the danger of insurrection?
            30. Are the free blacks employed in defence of the country, and do they and the Creoles preclude the necessity of European troops?
            31. Do the free blacks appear to consider themselves as more closely connected with the slaves, or with the white population; and in cases of insurrection, with which have they generally taken part?
            32. What is their general character with respect to industry and order, as compared with that of the slaves?
            33. Are there any instances of emancipation in particular estates, and what is the result?
            34. Is there any general plan of emancipation in progress, and what?
            35. What was the mode and progress of emancipation in those states in America where slavery has ceased to exist?
          
         
          The preceding Queries, it is evident, leave much to be supplied by suggestions, which would occur only to those on the spot. They are, indeed, designed rather as hints to direct the course of inquiry, than as even a bare outline of this extensive subject. To those resident in slave countries, many additional Queries will perhaps present themselves as necessary

fully to elucidate even the points referred to; while it will probably appear, that some of the less obvious, although not unimportant, features of the slave-system have been entirely overlooked. Any information connected with the subject, whether derived from personal observation, from the testimony of respectable travellers, from reading, or from any other source, will be gratefully received.
        
      